Citation Nr: 0208765	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for residuals of neck, 
head, or ankle injuries sustained in a motor vehicle 
accident.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to July 
1980.  

In a July 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in 
pertinent part, denied claims of entitlement to service 
connection residuals of a back disorder and for residuals of 
neck, head, and ankle injuries sustained in an automobile 
accident, and the veteran timely disagreed with that 
determination.  In a September 2000 decision, the Board of 
Veterans' Appeals (BVA or Board) noted that no statement of 
the case (SOC) had been issued as to those claims.  The RO 
issued that SOC in October 2000, and the veteran thereafter 
submitted a timely substantive appeal in late October 2000.  
These claims are now before for appellate review. 

The Board notes that, in a February 2002 rating decision, the 
RO granted the veteran's claim of entitlement to non-service-
connected pension, although the RO also determined that the 
veteran's income exceeded the statutory limitation on income 
for purposes of payment of pension.  The record before the 
Board does not reflect that the veteran has disagreed with 
any aspect of the determination that the veteran was entitled 
to non-service-connected pension.  The claim for non-service-
connected pension is not before the Board at this time.  

By a rating decision prepared in January 2002 and issued to 
the veteran in February 2002, the RO denied entitlement to 
service connection for residuals of a left wrist injury.  The 
record before the Board does not reflect that the veteran has 
disagreed with that determination, although the record also 
reflects that the time period allowed for submission of a 
timely notice of disagreement has not yet expired.  This 
claim is not before the Board for appellate review at this 
time. 

In an October 2000 substantive appeal, the veteran requested 
a Travel Board hearing.  In a June 2001 telephone conference 
which included the veteran and his representative, the 
veteran withdrew his request for the Travel Board hearing. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  There is no clinical evidence that the veteran incurred a 
chronic back disorder in service or within any presumptive 
period following his service discharge.  

3.  The veteran incurred a fracture of the thoracic spine in 
a motor vehicle accident in 1989.

4.  There is no clinical evidence that the veteran was 
treated for or diagnosed as having a head, neck, or ankle 
disorder in service or within any applicable presumptive 
period following the veteran's service.

5.  The veteran suffered a concussion and cervical strain in 
a motor vehicle accident in 1989.

6.  There is no current medical diagnosis of any disorder of 
either ankle.


CONCLUSIONS OF LAW

The veteran did not incur or aggravate a chronic back 
disorder in service, or as a result of any incident of 
service or as a result of any service-connected disability, 
nor may a back disorder be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  The veteran did not incur or aggravate a chronic head, 
neck, or ankle disorder in service, or as a result of any 
incident of service or as a result of any service-connected 
disability, nor may a head, neck, or ankle disorder be 
presumed service-connected.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1997 claim, and subsequent statements supporting 
that claim, the veteran contends that he is entitled to 
service connection for current residuals of back, neck, head, 
and ankle injuries sustained in two motor vehicle accidents 
which occurred during his active service. 

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.309.

The veteran was provided with a January 2001 letter which 
specifically advised the veteran regarding the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  This letter summarized the evidence of record, 
and advised the veteran as to the evidence required to 
substantiate his claim, in general.  The veteran was offered 
the opportunity to testify on his own behalf, and did request 
a hearing before the Board and a hearing before the RO, but 
the veteran withdrew those requests in June 2001.  The 
veteran has been afforded VA examinations and has been 
offered the opportunity to submit or identify evidence which 
might be relevant to substantiate his claim.  The Board finds 
that all duties to the veteran, including those specified in 
the VCAA, have been met. 

The record reflects that the veteran applied for and was 
awarded educational assistance following his service, and 
used that educational assistance to pursue vocational 
training in automobile repair and welding.  He last received 
educational assistance for such training in 1984.  The 
evidence reflects that he worked as a mechanic and in 
construction until he was injured in an automobile accident 
in 1989.  The veteran first sought VA compensation or pension 
benefits in May 1997.

In March 1998, the veteran submitted two completed "Report of 
Accidental Injury" forms (VA Form 21-4176).  One report 
states that the veteran was a passenger in a car which was 
involved in a head-on collision in April or May of 1980, 
while returning to his base from authorized leave.  The other 
VA Form 21-4176 states that the veteran was riding in a 
military vehicle which hit a utility pole in August or 
September 1974.  

1.  Entitlement to service connection for back injury 
residuals.

The veteran's service medical records reflect that he was 
treated for complaints of low back pain of one day's duration 
in April 1974.  The veteran reported that he strained his 
back when "playing around," and clarified that statement by 
indicting the he was "horsing around."  Muscle spasm was 
diagnosed.  In March 1976, the veteran sought treatment for 
low back pain.  He reported that the onset of the pain was 
several days earlier.  The veteran denied any history of back 
injury or precipitating trauma.  Lumbosacral strain was 
diagnosed.  The service medical records thereafter are devoid 
of any notation that the veteran sought treatment for or 
complained of back pain.  A January 1979 service examination 
discloses that the musculoskeletal system was noted as 
normal.

On VA examination conducted in May 1998, the examiner noted 
that the veteran was disabled by an automobile accident in 
1989 and was on Social Security disability benefits.  The 
veteran reported that he sustained a cerebral contusion, a 
T-12 fracture, and cervical and lumbosacral strain in the 
1989 accident.  The veteran did not report any other 
traumatic injury to the back.  The examiner assigned a 
diagnosis of lumbosacral strain.  

The report of the May 1998 VA examination is unfavorable to 
the veteran's claim, as the veteran did not report that he 
incurred any back injury or sought treatment for back 
complaints in service.  The veteran reported that he 
sustained a back injury in 1989.  The examiner concluded that 
the veteran had lumbosacral strain, the same disorder the 
veteran reported having incurred in 1989.  There is no 
evidence in this examination report that is favorable to the 
veteran.  

Private treatment records and what appear to be fee-based 
outpatient records dated from September 1992 to January 1999 
are of record.  These records reflect that the veteran 
required ongoing treatment for back pain.  The records 
include numerous references to a 1989 motor vehicle accident.  
A few records reflect that the veteran reported that he had 
been in three automobile accidents over the years.  None of 
the records reflect that the veteran sustained a back injury 
in service, had back pain chronically and continuously 
following service, or was treated for any back complaint 
prior to 1989.  These records are, therefore, unfavorable to 
the veteran's claim, as the records are devoid of any 
evidence that the veteran has a current back disorder which 
was diagnosed prior to 1989, when the veteran suffered an 
intercurrent injury to the back.  

VA outpatient clinical records beginning in 1997 through 
March 1999 are devoid of any report that the veteran provided 
a history of motor vehicle accident with injury to the back 
or treatment for a back disorder prior to 1989.  For this 
reason, these records are unfavorable to the veteran's claim.  

VA outpatient clinical notes dated in June 2000 and August 
2000 reflect that the veteran returned for treatment of low 
back pain.  He reported a history of low back pain for many 
years, and stated he had first injured his back in a 
parachute jump in 1974, as well as in numerous motor vehicle 
accidents.  These records are unfavorable to the veteran 
because the history of back injury as reported appears 
inconsistent with other statements the veteran has submitted.  

The examiner who conducted a July 2001 VA examination noted 
review of the clinical records and claims file.  The examiner 
concluded that the veteran currently had chronic low back 
pain as a result of a motor vehicle accident in 1989 in which 
he sustained a fracture of a thoracic vertebra.  

The service medical records reflect that the veteran was seen 
for complaints of back pain in service on two occasions, both 
of which were several years prior to his service discharge.  
The diagnoses assigned reflect that the veteran was treated 
for acute and transitory disorders, and the fact that the 
veteran did not thereafter seek treatment tends to establish 
that these disorders resolved without residual disability.  
There is no evidence associated with the record which 
establishes or suggests that the veteran was treated for any 
back disorder post-service prior to 1989, when he sustained 
injuries in an automobile accident which included fracture of 
a thoracic vertebra.

The veteran contends that he sustained a back injury in 
service which causes a current back disorder.  However, the 
medical evidence of record links the veteran's current low 
back pain to the injury sustained post-service in 1989.  In 
addition, the evidence reflecting that the veteran was able 
to undertake vocational training and obtain employment 
thereafter in work involving manual labor is unfavorable to 
the veteran's claim.  

The reports of injury the veteran submitted in 1998 are not 
persuasive evidence that the veteran has any current back 
disability as a result of those accidents, in the absence of 
any indication of clinical treatment proximate to the 
reported accidents.  As to the accident alleged to have 
occurred in August or September 1974, the only record that 
the veteran was treated for back pain in 1974 is dated in 
April 1974.  Moreover, that treatment note is devoid of any 
reference to a motor vehicle accident, but, rather, provides 
a different explanation for the veteran's back pain.  There 
is no record that the veteran was treated for a back disorder 
in 1980 prior to his service discharge.  

The record is devoid of any medical evidence that the veteran 
incurred or aggravated a chronic back disorder in service or 
within any applicable presumptive period thereafter.  The 
veteran has not identified or submitted any clinical evidence 
which reflects that he was treated for any back disorder 
after service prior to an intercurrent injury to the back 
sustained in 1989, nor does the veteran contend that such 
treatment was sought.  

The only evidence favorable to the claim consists of 
statements, contentions, and reports submitted by the 
veteran.  This lay evidence is not competent medical evidence 
to establish that a chronic back disorder was present prior 
to 1989.  In particular, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated that a lay opinion is not 
competent to provide the necessary nexus between an injury in 
service and a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The overwhelming preponderance of the evidence is against the 
claim.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  The claim must be denied.  

2.  Claim for service connection for neck, head, and ankle 
injuries 

The service medical records are devoid of evidence that the 
veteran was treated for any head or neck disorder during 
service, except that the veteran was treated for a few 
episodes of fever, headaches, or upper respiratory illness.  
There is no record that the veteran sought treatment for any 
ankle injury.  A January 1979 service examination discloses 
that the musculoskeletal system was noted as normal.  Thus, 
the service medical records are entirely unfavorable to the 
veteran's claim.

On VA examination conducted in May 1998, the veteran was 
examined for a claimed cold injury to the feet.  Pre-tibal 
edema was noted, and the veteran reported numbness and 
tingling of the feet.  The veteran did not report any 
complaints of ankle pain and no ankle disorder was diagnosed.  
The examiner specifically noted there were no bony or soft 
tissue abnormalities of the feet.  The veteran reported prior 
head and neck injuries in an automobile accident in 1989, but 
he had full range of motion of the cervical spine.  No 
chronic head or neck disorder was diagnosed.  The report of 
this examination is unfavorable to the veteran, because there 
was no medical diagnosis of the head, neck, or ankle injuries 
for which the veteran is seeking service connection.  

Private and VA outpatient clinical records dated from 
September 1992 to September 2000 are of record.  These 
records reflect that the veteran required ongoing treatment 
for complaints of headaches and neck pain.  The records do 
not reflect that the veteran complained of ankle pain or that 
any ankle disorder was diagnosed.  While these records 
reflect that the veteran was diagnosed as having cervical 
strain or sought treatment for headaches, these records are 
devoid of medical evidence or history reflecting that these 
disorders were present prior to 1989.  

Outpatient VA clinical notes dated in June 2000 reflect that 
the veteran was fully ambulatory.  His balance was good; his 
gait was normal.  He reported having injured his right ankle 
in a motor vehicle accident in 1982.  This evidence is 
unfavorable to the veteran's claim, as there is no evidence 
of current ankle disability, and the veteran provided a 
history of injury after his service separation in 1980.

To the extent that a fracture of the nose may be considered a 
"head" disorder, the Board notes that the veteran was treated 
for such a fracture in service.  However, the veteran has 
already been granted service connection for nasal fracture 
residuals, so the evidence of that fracture may not be 
considered as favorable to this claim.  

The evidence that the veteran was treated for acute and 
temporary disorders affecting the head or neck, such as 
fever, headache, or viral illnesses does not reflect that any 
of these conditions caused or aggravated a chronic head or 
neck disorder, nor does the veteran so contend.  Although the 
veteran contends that he sustained head, neck, and ankle 
injuries in motor vehicle accidents in service, there is no 
medical evidence to support a finding in the veteran's favor.  

In summary, there is no clinical evidence that the veteran 
incurred a chronic head, neck or ankle disorder in service.  
There is no evidence that the veteran was treated for any 
chronic head, neck, or ankle within the applicable 
presumptive period following service.  The veteran has not 
identified or submitted any clinical evidence that he had a 
chronic head, neck, or ankle disorder prior to 1989, when he 
suffered a post-service automobile accident in which he 
sustained a concussion and cervical strain, among other 
injuries.  The clinical record reflects that the veteran has 
been treated for head and neck (cervical) disorders since 
that accident.  However, this evidence is unfavorable to the 
veteran's claim, as there is no clinical evidence that these 
disorders were present prior to 1989.  In the absence of 
clinical evidence that the veteran sustained any chronic head 
or neck disorder in service, the claim for service connection 
for these disorders cannot be granted.  

As to the claim for service connection for an ankle disorder, 
the medical evidence does not reflect medical diagnosis of a 
current ankle disorder of either ankle.  The medical evidence 
does reflect that the veteran has manifested skin disorders 
of the feet, has manifested pre-tibial edema, or has 
manifested swelling in the area of the ankles as a result of 
clinical disorders not related to the ankles.  However, these 
symptoms do not constitute a diagnosis of an ankle disorder.  
In the absence of medical diagnosis of the claimed disorder, 
service connection cannot be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).


ORDER

The appeal for service connection for back injury residuals 
is denied.

The appeal for service connection for residuals of neck, 
head, or ankle injuries sustained in a motor vehicle accident 
is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

